DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s arguments and amendments filed on 9/27/2021 have been acknowledged and entered.
Claims 1-13 are pending.  
Claims 1, 3, 7, and 8 have been amended.
New claim 13 has been added.

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 3 recites “wherein the finish layer comprises one or more metal oxides however this is not further limiting since claim 1 requires the finish layer to comprise a ruthenium oxide and/or an iridium oxide which are metal oxides.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Curran et al (US 2018/0062294 A1) in view of Clifton et al (US 2018/0083115 A1).
Regarding claim 1-5 and 13, Curran discloses an electrical contact (structure) comprising a metal substrate and an electrically conductive metal oxide formed on the metal substrate [0004] and [0005].  Curran discloses the metal oxide layer (one or more metal oxides) provides a color matching the enclosure.  Curran discloses the metal oxide material as having a contact resistance of less than 1 ohm (1000 milliohms) [0024] and discloses examples with L* values of less than 60 (Fig. 7).
Curran does not teach the metal oxide (finish) layer as ruthenium or iridium oxide.  
However, Curran teaches the metal oxide needs to be conductive [0005] and teaches metal oxides such as oxides of chromium, rhenium, and molybdenum, [0023].  Clifton also teaches conductive metal oxides and teaches ruthenium dioxide and iridium oxide as functionally equivalent conductive metal oxides to oxides of chromium, rhenium, and molybdenum (claim 9).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose to replace the metal oxide of Curran with either a ruthenium oxide or an iridium oxide or both as one of a limited number of possible materials taught by Clifton as a functionally equivalent conductive metal oxide for the electrical contact structure of Curran KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.  Since the prior art does disclose the material of ruthenium oxide and iridium oxide which is the same as 
Regarding claims 6-8, Curran in view of Clifton discloses all of the limitations of claim 1 and further discloses a metal dopant in trace amounts [0025] (between 0-90 at. %) such as gold [0036] or rhenium [0037] may be included in the metal oxide.
Regarding claim 9, Curran in view of Clifton discloses all of the limitations of claim 1 and further discloses examples with metal oxide (finish) layer thicknesses of at least 100nm (0.1 micrometers).
Regarding claim 10
Regarding claim 11, Curran in view of Clifton discloses all of the limitations of claim 1 and further discloses there may be (intervening) layers such as a reflective layer between the substrate and the metal oxide (finish) layer [0043].
Regarding claim 2, Curran discloses an electrical contact (structure) comprising a metal substrate and an electrically conductive metal oxide formed on the metal substrate [0004] and [0005] and further discloses a metal dopant in trace amounts [0025] (between 0-90 at. %) such as gold [0036] or rhenium [0037] may be included in the metal oxide.
Curran does not teach the metal oxide (finish) layer as ruthenium or iridium oxide.  
However, Curran teaches the metal oxide needs to be conductive [0005] and teaches metal oxides such as oxides of chromium, rhenium, and molybdenum, [0023].  Clifton also teaches conductive metal oxides and teaches ruthenium dioxide and iridium oxide as functionally equivalent conductive metal oxides to oxides of chromium, rhenium, and molybdenum (claim 9).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the metal oxide of Curran with either a ruthenium oxide or an iridium oxide or both as taught by Clifton as a functionally equivalent conductive metal oxide for the electrical contact structure of Curran.  


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Curran et al (US 2018/0062294 A1) in view of Clifton et al (US 2018/0083115 A1) further in view of Dadvand et al (US 8,445,116 B2).
Regarding claim 12, Curran in view of Clifton discloses all of the limitations of claim 1.
Curran does not teach one or more overlaying layers formed on the finish layer. 
However Dadvand teaches an outer organic, self-assembled monolayer or carbon nanotube layer to provide a lubricant layer.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add an organic, self-assembled monolayer or carbon nanotube layer as taught by Dadvand to the outside of the metal oxide layer of Curran to provide a lubricant layer.


Response to Arguments
Applicant's amendments and arguments filed 9/27/2021 have been fully considered.  The objection to claim 3 and the prior rejections under 35 USC 112 have been overcome by the amendments and are therefore withdrawn.  However a new rejection of claim 3 under 35 USC 112 (d) has been applied as set forth above.  The arguments in view of the amendments regarding the rejections under 35 USC 102 over Curran alone are persuasive and the rejections have therefore, been withdrawn.  However, new rejections under 35 USC 103 have been applied over Clifton.  The rejections under 35 USC 103 have been considered but they are not persuasive.  Applicant argues that it would not have been obvious to a person of ordinary skill to In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Clifton indeed teaches that metal oxides particularly such as ruthenium oxide provide thin unreactive (therefore, corrosion resistant) conductive in a limited group of named conductive oxides including also iridium, oxide [0015].  Since these attributes are specifically taught by Clifton and valued by Curran as indicated by Applicant, it would not be considered hindsight.  Additionally, as evidenced by Chemical book website: “ruthenium oxide” and “iridium oxide”, both oxides are black in color and as evidenced by Research gate.net “Representation of the CIE L* a* b* color space” the L* for black is at 0.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vadimsky et al “Ru and RuO2 as Electrical Contact Materials: Preparation and Environmental Interactions” teaches the contact resistance of RuO2 is 1 milliohms.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784